18-206
    Ni v. Barr
                                                                                    BIA
                                                                          Christensen, IJ
                                                                          A206 085 178
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 27th day of November, two thousand nineteen.

    PRESENT:
             JON O. NEWMAN,
             ROBERT D. SACK,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _____________________________________
    HUI NI,
             Petitioner,

                 v.                                              18-206
                                                                 NAC
    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                   David A. Bredin, Esq.,
                                      Flushing, NY.

    FOR RESPONDENT:                   Siu P. Wong, Trial Attorney,
                                      Leslie McKay, Senior Litigation
                                      Counsel, Office of Immigration
                                      Litigation; Joseph H. Hunt,
                                      Assistant Attorney General, Civil
                                      Division; United States Department
                                      of Justice, Washington, DC.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Hui Ni, a native and citizen of the People’s

Republic of China, seeks review of a December 28, 2017

decision of the BIA affirming an April 19, 2017 decision of

an Immigration Judge (“IJ”) denying asylum, withholding of

removal, and relief under the Convention Against Torture

(“CAT”). In re Hui Ni, No. A206 085 178 (B.I.A. Dec. 28,

2017), aff’g No. A206 085 178 (Immig. Ct. N.Y.C. Apr. 19,

2017). We assume the parties’ familiarity with the underlying

facts and procedural history in this case, to which we refer

only as necessary to explain our decision to deny the petition

for review.

    Under the circumstances of this case, we have reviewed

the IJ’s decision as modified by the BIA. See Xue Hong Yang

v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

The applicable standards of review are well established. See

8 U.S.C. § 1252(b)(4); Hong Fei Gao v. Sessions, 891 F.3d 67,

76-77 (2d Cir. 2018).




                              2
    “Considering the totality of the circumstances, and all

relevant factors, a trier of fact may base a credibility

determination on . . . the consistency between the applicant’s

. . . written and oral statements . . . , the internal

consistency of each such statement, [and] the consistency of

such statements with other evidence of record.” 8 U.S.C.

§ 1158(b)(1)(B)(iii). “We defer . . . to an IJ’s credibility

determination unless, from the totality of the circumstances,

it is plain that no reasonable fact-finder could make such an

adverse credibility ruling.” Xiu Xia Lin v. Mukasey, 534 F.3d

162, 167 (2d Cir. 2008); accord Hong Fei Gao, 891 F.3d at 76.

    Substantial evidence supports the agency’s determination

that Ni was not credible. Ni alleged past persecution in China

stemming from his practice of Christianity. In finding his

allegations not credible, the agency reasonably relied on

Ni’s inconsistent statements about the type of church he

attended in China and how long he was detained after each

alleged arrest. See 8 U.S.C. § 1158(b)(1)(B)(iii); see also

Xiu Xia Lin, 534 F.3d at 165-67. During his credible fear

interview, when asked what type of church he attended in

China, Ni identified it as an underground church, and he

stated that he was arrested about seven times and detained

                              3
for two or three nights after each arrest. But his application

and testimony differed in that, in those contexts, he stated

that he had attended a government-sanctioned church from 2006

to 2012, and had been detained for varying lengths of time

(from one night to one week) after each arrest. Contrary to

Ni’s claim, he was asked at his credible fear interview what

kind of church he attended, not generally whether he attended

church. See Admin. R. at 506 (Transcript of Credible Fear

Interview).   And   the   IJ   reasonably   concluded   that   Ni’s

omission of any mention of six years of attendance at a

government-sanctioned church was significant because it was

a fact that one would expect to be disclosed. See Hong Fei

Gao, 891 F.3d at 78–79 (weight given to an omission depends,

in part, on whether “facts are ones that a credible petitioner

would reasonably have been expected to disclose under the

relevant circumstances”); Majidi v. Gonzales, 430 F.3d 77, 80

(2d Cir. 2005) (“A petitioner must do more than offer a

plausible explanation for his inconsistent statements to

secure relief; he must demonstrate that a reasonable fact-

finder would be compelled to credit his testimony.” (emphasis

in original) (internal quotation marks omitted)).




                                 4
       While Ni advances the claim that the officer at his

credible fear interview misunderstood his statements, the IJ

reasonably found that the record of his interview “displays

the hallmarks of reliability.” Ming Zhang v. Holder, 585 F.3d

715,    725     (2d    Cir.    2009).     That      finding   rested     on    the

observations that the interview was memorialized in a typed

question and answer format, indicating a close to verbatim

record; the interview included questions designed to elicit

an asylum claim, such as why Ni left China and what he

believed would happen upon his return; and Ni was responsive

to the questions during the interview, which was conducted

through a Mandarin interpreter. See id.

       Having       questioned      Ni’s       credibility,        the    agency

reasonably relied further on Ni’s failure to rehabilitate his

testimony       with       corroborating      evidence     that    the    agency

expected      to      be    available.       “An    applicant’s    failure     to

corroborate his or her testimony may bear on credibility,

because the absence of corroboration in general makes an

applicant unable to rehabilitate testimony that has already

been called into question.” Biao Yang v. Gonzales, 496 F.3d

268,    273   (2d      Cir.   2007).     As   the    IJ   found,   Ni    did   not

corroborate his attendance at church in China or his arrests

                                         5
in China. Although Ni asserts that he should have had more

time to obtain a corroborating letter from his mother and

explains that the one fellow church member that he asked for

a letter did not provide one, he had four years before his

hearing to obtain evidence and he does not allege that such

letters were unavailable. See 8 U.S.C. § 1252(b)(4) (“No

court shall reverse a determination made by a trier of fact

with respect to the availability of corroborating evidence .

. . unless the court finds . . . that a reasonable trier of

fact    is   compelled   to   conclude   that   such   corroborating

evidence is unavailable.”). The IJ was not required to give

significant corroboratory weight to a certificate showing

Ni’s 2006 baptism in China, because it confirmed neither Ni’s

attendance at an underground church nor his arrests. See Y.C.

v. Holder, 741 F.3d 324, 332 (2d Cir. 2013) (“We defer to the

agency’s determination of the weight afforded to an alien’s

documentary evidence.”).

       Given the inconsistencies between Ni’s statements and

the absence of any corroboration of his attendance at an

underground church or his arrests, we conclude that the

agency’s adverse credibility determination is supported by

substantial evidence. See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu

                                  6
Xia Lin, 534 F.3d at 165-67; Biao Yang, 496 F.3d at 273. That

determination is dispositive of Ni’s requests for asylum,

withholding of removal, and CAT relief because all three

requests rest on the same factual predicate. See Paul v.

Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.   Ni’s motion for stay of removal is DENIED as moot.

All other pending motions and applications are DENIED and

stays VACATED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe,
                            Clerk of Court




                              7